Citation Nr: 1748526	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  14-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from March 1962 to September 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded by the Board in March 2017 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's peripheral neuropathy of the bilateral lower extremity had its onset during active service, manifested in the year following discharge from service, or is related to active duty service, to include the Veteran's presumed exposure to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing service connection for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for a disability resulting from disease            or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A veteran, who during active military, naval, or air service served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).  The Board previously determined that the Veteran served in Vietnam and was presumed to have been exposed to herbicide agents, to include Agent Orange.  

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include peripheral neuropathy.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  During the course of the claim, there was a change in the law concerning what type of peripheral neuropathy is presumptively service-connected based on in-service Agent Orange exposure.  Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised by replacing the term "acute and subacute" peripheral neuropathy with peripheral neuropathy.  VA also removed Note 2 to § 3.309(e), which had required that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy still must become manifest to a degree of 10 percent or more within one year after the date      of last exposure to herbicides in order to qualify for the presumption of service connection.  38 C.F.R. § 3.307 (a)(6)(ii).  However, the peripheral neuropathy no longer needs to be transient.  See 78 Fed. Reg. 54763 (September 6, 2013).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake        v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is         an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to     the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is due to Agent Orange exposure during military service.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with peripheral neuropathy of the both lower extremities.  Accordingly, the first criterion for establishing service connection has been met.  However, service connection is not warranted on a presumptive basis because the evidence does       not show, and the appellant does not suggest, that his peripheral neuropathy of      the lower extremities manifested to a degree of 10 percent or more within a year      of the last date of exposure to herbicides, or within one year following discharge from service.  In addition, there is no indication that the appellant has been diagnosed with acute, sub-acute, or early onset peripheral neuropathy.  Thus, service connection under the provisions of 38 C.F.R. § 3.309(a) and (e) is not warranted.

The question therefore becomes whether the Veteran's diagnosed peripheral neuropathy is directly related to service.  See Combee v. Brown, 34 F.3d 1039    (Fed. Cir. 1994).

Service treatment records are devoid of reference to complaint of, or treatment for, peripheral neuropathy.  The examiner who conducted the April 2017 VA examination indicated that "the first report of anything that might, generously, be considered as possibly the first evidence of peripheral neuropathy of the lower legs was the initial complaints in 2004 of skin changes felt to be stasis dermatitis by the Dermal Wound Clinic."  The examiner also stated that "...the most likely first presentation was in 2007 with the beginning of his skin ulcers."    

In this case, there is no competent evidence linking the Veteran's peripheral neuropathy to service.  It was the April 2017 VA examiner's opinion that it is       less likely as not (less than 50 percent or greater probability) that the diagnosed   peripheral neuropathy of the lower extremities manifested during the Veteran's period of active service; manifested to a compensable degree within one year of      his separation from service; or is otherwise causally related to his active service      or any incident therein, including his presumed exposure to herbicide agents.  The examiner explained that the Veteran has what is called idiopathic or hereditary peripheral neuropathy, a form that is not rare and makes up 30 to 40 percent of all peripheral neuropathies.  This opinion stands uncontroverted in the record.  

While the Veteran believes that his current bilateral lower extremity peripheral neuropathy is related to service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of peripheral neuropathy of the lower extremities are matters not capable    of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his bilateral lower extremity peripheral neuropathy is not competent medical evidence.  The Board finds the opinion of the April 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.  

In reaching the above conclusions, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


